Citation Nr: 0821713	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
from January 21, 2005, to May 22, 2006, and in excess of 20 
percent from May 23, 2006, for degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962, December 1967 to June 1975, and from June 1981 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  From January 21, 2005, to May 22, 2006, the objective 
medical evidence failed to demonstrate that the veteran's 
service connected degenerative disc disease of the lumbar 
spine was manifested by forward flexion of his thoracolumbar 
spine to greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spam or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.

2.  From May 23, 2006, to August 3, 2006, the veteran's 
service connected degenerative disc disease of the lumbar 
spine was not manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less; favorable ankylosis 
of the entire thoracolumbar spine, or incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.

3.  From August 4, 2006, the veteran's service connected 
degenerative disc disease of the lumbar spine has been 
manifested by forward flexion to 30 degrees.  However, 
neither unfavorable ankylosis of the entire thoracolumbar 
spine nor incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past 12 months have been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent from January 21, 2005, to May 22, 2006, for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2007).

2.  The criteria for an initial disability rating in excess 
of 20 percent from May 23, 2006, to August 3, 2006, for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2007).

3.  The criteria for an initial disability rating of 40 
percent for degenerative disc disease of the lumbar spine for 
the period beginning on August 4, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  To the extent possible, 
this notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  But if, for whatever 
reason, this was not done, or the notice provided was 
inadequate, VA may correct this timing error by providing all 
necessary notice and then going back and readjudicating the 
claim - including in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the veteran is still given 
opportunity to participate effectively in the adjudication of 
his claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, by way of a letter dated in February 2005, and sent 
before initially adjudicating the claim in April 2005, the RO 
satisfied these VCAA notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim and whose responsibility, 
the veteran's or VA's, it was for obtaining this supporting 
evidence.  Thus, the essential fairness of the adjudication 
was not frustrated.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

If there is even arguably any notice deficiency here, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted: (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions as 
well as the communications provided to him by VA, it is 
reasonable to expect he understands what is needed to 
prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Keeping in mind the veteran's claim arose in the context of 
him trying to establish his underlying entitlement to service 
connection, the 38 U.S.C.A. § 5103(a) notice requirements 
apply to all five elements of his service-connection claim - 
including the downstream disability rating and effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007).  See also, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  There is a Dingess letter in the file, 
dated in March 2006, discussing these downstream elements of 
the claim and the veteran was subsequently provided SSOCs in 
June 2006 and February 2007, which readjudicated his claim 
based on any additional evidence that had been received.  
Thus, the error in the timing of his notice has been 
rectified since the RO has reconsidered his claim in the 
SSOCs since providing the additional VCAA Dingess notice.  
Mayfield IV; Prickett.

With respect to VA's duty to assist, the veteran's military, 
VA, and private treatment records have been obtained; he has 
been provided VA medical evaluations to assess the severity 
of his degenerative disc disease, lumbar spine; and he has 
provided hearing testimony and written communications with 
respect to his claim.  38 U.S.C.A. § 5103A; Caffrey v. Brown, 
6 Vet. App. 377 (1994).  As such, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claim - especially 
since the Board is assigning an increased staged rating, so 
not denying his claim.  38 C.F.R. § 20.1102 (harmless error).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service medical records show treatment for 
chronic low back pain and a diagnosis of degenerative joint 
disease of the lumbar spine.  He filed a claim for service 
connection for a low back condition in January 2005.  Service 
connection was granted in an April 2005 rating decision and a 
10 percent disability rating was assigned effective as of 
January 21, 2005, reflecting the date the claim was received 
by VA.  He filed a prompt notice of disagreement as to the 
disability rating assigned.  Thereafter, by a June 2006 
rating decision, the veteran's degenerative disc disease, 
lumbar spine, was increased to 20 percent disabling, 
effective from May 23, 2006, the date of VA examination 
demonstrating symptoms which meet the criteria for an 
increased rating of 20 percent disabling.  

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his low back strain 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
section 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to section 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

The Board notes here that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.

According to Diagnostic Code 5010, traumatic arthritis is 
rated as degenerative arthritis under Diagnostic Code 5003.  
And Diagnostic Code 5003, in turn, indicates degenerative 
arthritis will be rated on the basis of the extent it causes 
limitation of motion in the affected joint, which, here, is 
the low back (thoracic and lumbar (thoracolumbar) segments of 
the spine).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  In the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a 
rating of 10 percent; in the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1.

The veteran's degenerative disc disease of the lumbar spine 
has been rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243.  [for lumbosacral or cervical 
strain - intervertebral disc syndrome].  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  See 38 C.F.R. 
§ 4.27.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2007).

The competent medical evidence of record, to include the 
veteran's VA and private treatment records as well as his 
March 2005 and May 2006 VA lumbar spine examination reports, 
notes that the veteran has related that he experiences 
exacerbations of the degenerative disc disease of his lumbar 
spine; however there is no evidence to suggest that this 
disability is manifested by periods of acute signs and 
symptoms that require bed rest prescribed by a physician.  
Moreover, the March 2005 and May 2006 examination reports 
specifically note that the veteran had not been put on bed 
rest by a physician during the previous 12 month period.  
Therefore, inasmuch as the veteran's lumbar spine disability 
has not resulted in incapacitating episodes and he has not 
been prescribed bed rest by a physician, an evaluation in 
excess of 10 percent disabling from January 21, 2005, to May 
22, 2006, and in excess of 20 percent from May 23, 2006, 
under the Formula for Rating Intervertebral Disc Syndrome is 
not warranted.

The General Rating Formula for Diseases and Injuries of the 
Spine currently provide a 10 percent schedular rating when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; a combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; with muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

In this regard, it is noted that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, normal extension is zero to 30 
degrees, normal left and right lateral flexion are zero to 30 
degrees, and normal left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Upon VA spine examination in March 2005, the veteran 
complained of constant pain across the lumbosacral area and 
denied numbness or weakness of the extremities.  He also 
reported increased pain three to four times per week during 
which it hurts to lay, stand, or sit and which may last for 
30 to 40 minutes.  

Physical examination revealed no swelling or significant 
tenderness or muscle spasm.  Range of motion testing revealed 
80 degrees of forward flexion, 25 degrees of extension, 30 
degrees of left and right lateral flexion, and 25 degrees of 
left and right lateral rotation.  There was no pain on motion 
and no additional limitation of motion with repetitive use.  
Neurological examination revealed a slight limp on the right 
side.  He was able to take steps on heel and toes which was 
in tandem, slightly unsteady, but no ataxia.  Power in the 
loser extremities was 4+/5, knee jerk was 2, and ankle jerk 
was absent.  Sensory examination revealed intact pinprick and 
vibration and portion sensed.  

The examiner noted a September 2004 computed tomography (CT) 
scan of the lumbar spine which revealed marked degenerative 
disc disease at L5, S1, mild diffused spondylosis, no disc 
herniation; foraminal stenosis from L4 through S1, most 
marked at left at L5, S1 due to disc bulging and facet joint 
hypertrophy; and no significant central canal stenosis.  

Upon VA spine examination in May 2006, the veteran complained 
of chronic pain which varies in severity and is aggravated by 
too much activity.  He reported that he requires frequent 
position changes and cannot sit, stand, or walk for any 
extended period of time.  Upon physical examination, the 
veteran was described as walking slowing and stiffly but able 
to stand erect.  There was tenderness to palpation in the 
midline of the lower back region as well as tenderness of the 
sciatic notch region bilaterally, but no spasm.  On 
repetitive range of motion testing, he had 55 degrees of 
flexion, 20 degrees of extension, 15 degrees of right and 
left lateral bending, 25 degrees of right lateral rotation 
and 30 degrees of left lateral rotation.  The veteran 
reported increased pain on motion.  No focal strength 
deficits were noted on neurological evaluation of the lower 
extremities and reflexes were intact and symmetrical at the 
knees.  Ankle jerks were absent and there was diminished 
sensation over the left medial calf region on sensory 
testing.  Low back pain with elevation of either leg was 
noted on supine straight leg raising and no radicular 
complaints were noted.  Regarding Deluca provisions, the 
examiner commented that additional limitation of function due 
to repetitive use or flare-ups cannot be determined without 
resorting to mere speculation.  

Private treatment records reflect that the veteran sought 
treatment for complaints of increased low back, bilateral 
hip, and leg pain in August 2006.  An August 4, 2006, 
treatment report from T. F. Jordan, III, M.D., reflects that 
examination of the back revealed a little bit of tenderness 
over epigluteal region and the veteran could only forward 
flex to about 30 degrees.  On extension, he had increased 
symptoms and could only extent to about 10 degrees.  

Upon private neurologic evaluation in August 2006, J. Kim, 
M.D., noted that examination of the spinal column revealed no 
pathological kyphoscoliosis and the veteran was able to bend 
forward reaching his ankle with some lumbosacral and sacral 
pain.  Straight leg raising was to 60 degrees bilaterally 
with hamstring tension and backache.  There was no sciatic 
tenderness but he did have tenderness over the trochanteric 
region as well as supratrochanteric and retrotrochanteric 
areas.  There was no popliteal tenderness and lower extremity 
motor strength examination revealed no focal motor weakness 
throughout the lower extremity from iliopsoas down to the toe 
muscles.  Knee and ankle jerk could be elicited at 1+ to 2+ 
and they were symmetric.  The impression was degenerative 
discogenic disease and osteoarthritis of lumbosacral spine, 
no evidence of radiculopathy, and bilateral hip and lower 
extremity pain of probable arthropathic origin from the hips.  
Dr. Kim noted the veteran's longstanding history of back and 
bilateral hip pain that seemed to have gotten worse recently 
with difficulty standing for a long time or walking any 
significant distance.  Dr. Kim concluded that the veteran's 
bilateral hip and leg pain was not likely attributable to his 
lumbosacral spine abnormalities.  Dr. Kim also noted that, 
clinically, the veteran's symptoms were not very typical of 
radiculopathy but, rather, they sound more like a hip 
pathology.  

Upon consideration of the foregoing, the Board finds that, 
although some limitation of motion was demonstrated on VA 
spine examination in March 2005, the competent medical 
evidence fails to show that the veteran had forward flexion 
of the back of no more than 60 degrees or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees and there was no evidence of muscle spasm or 
guarding; thus, an evaluation in excess of 10 percent 
disabling from January 21, 2005, to May 22, 2006, is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine.  

Similarly, insofar as the May 2006 report of VA spine 
examination noted 55 degrees of flexion on repetitive range 
of motion testing, with increased pain on motion, the Board 
finds that the competent medical evidence supports the 
increased rating of 20 percent disabling from May 23, 2006, 
as determined by the RO.  However, the evidence fails to show 
that the veteran's lumbar spine disability was manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
so as to warrant an evaluation in excess of 20 percent 
disabling from May 23, 2006, to August 3, 2006, under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Finally, inasmuch as the August 4, 2006 treatment report from 
Dr. Jordan noted the veteran could only forward flex to about 
30 degrees and Dr. Kim noted the veteran experienced 
lumbosacral and sacral pain upon forward bending, the Board 
finds that the criteria for an increased rating of 40 percent 
disabling from August 4, 2006, for the veteran's degenerative 
disc disease, lumbar spine, have been met.  However, 
unfavorable ankylosis of the entire thoracolumbar spine has 
not been shown so as to warrant the next higher evaluation of 
50 percent disabling under the General Rating Formula for 
Diseases and Injuries of the Spine.

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, the Board notes that the March 2005 and May 2006 VA 
examination reports noted no muscle spasm and Dr. Kim 
concluded that the veteran's bilateral hip and leg pain was 
not likely attributable to his lumbosacral spine 
abnormalities.  Moreover, Dr. Kim noted that, clinically, the 
veteran's symptoms were not very typical of radiculopathy 
but, rather, they sound more like a hip pathology.  Thus, the 
Board finds that there is no competent evidence of neurologic 
abnormalities associated with the veteran's service connected 
lumbar spine disability (e.g., radiculopathy/sciatic 
neuropathy involving his lower extremities).  Accordingly, an 
additional separate rating is not warranted for any 
neurological symptoms.  In sum, the currently manifested 
symptoms associated with his low back disability are 
adequately contemplated in the staged ratings currently 
assigned.  See Fenderson, supra.

Finally, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
low back disorder are contemplated in the current staged 
ratings assigned for this disorder.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 
disability ratings assigned.  38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, supra.

The Board is aware of the veteran's contention that the 
schedular evaluations presently in effect for his 
degenerative disc disease of the lumbar spine inadequately 
reflect the level of disability associated with this 
disorder.  However, without any medical experience, the Board 
must find that his opinion has very limited probative value 
and is clearly outweighed by the medical evidence and facts 
cited above.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's degenerative disc 
disease of the lumbar spine from January 21, 2005, to May 22, 
2006, and in excess of 20 percent from May 23, 2006, to 
August 3, 2006, the benefit of the doubt doctrine is not for 
application to these aspects of the claim.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  However, with 
resolution of doubt in the veteran's favor, the Board finds 
that an increased staged rating of 40 percent for 
degenerative disc disease, lumbar spine, is demonstrated as 
of August 4, 2006.


ORDER

An initial disability rating in excess of 10 percent from 
January 21, 2005, to May 22, 2006, for degenerative disc 
disease of the lumbar spine is denied.  

An initial disability rating in excess of 20 percent from May 
23, 2006, to August 3, 2006, for degenerative disc disease of 
the lumbar spine is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 40 percent disability rating for 
degenerative disc disease of the lumbar spine from August 4, 
2006, is granted.  A evaluation beyond 40 percent is not 
found.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


